ORDER DENYING APPEAL (Interlocutory Appeal)
DENNIS FUNMAKER, Associate Justice.
Upon review of this matter by the full Court, the appeal is denied for being untimely pursuant to the HCN R.App. P. 7. 5.The rule states that an appellant seeking an interlocutory appeal has ten days in which to file such an appeal. This matter was commenced by the Appellant’s counsel sending documents via facsimile at 5:15 p.m. on April 25, 2013. The deadline for this appeal was on that date but documents had to reach the Court “no later than 4:30 p.m. on or before the due date.” HCN R. Civ.P. 84. Based upon the rules of this Court as well as long standing case law, the request for an interlocutory appeal is denied. See also Michele M, Ferguson v. Ho-Chunk Nation Insurance Review Commission/Division of Risk Management, SU 00-13, (HCN S.Ct. October 14, 2000); Daniel M. Brown v. Silas Cleveland, Executive Director of Business for the Ho-Chunk Nation, SU 01-10, '(HCN S.Ct. August 24, 2001); Gerald Cleveland, Jr. v. Elliot Garvin, Roberta Decorah and Douglas Greengrass, in the Capacity as check signers for the HCN Legislature, 11 Am. Tribal Law 375 (HCN S.Ct.2009); Wayne S. Hanmhan v. Rep. Sharyn Whiterabbit and Kathyleen Whiterabbit and Wayne S. Hanrahan v. Ron Anwash and Larry Garvin, SU 04-03 (HCN S.Ct. April 1, 2004).
This Court has considered the deadlines governed by the rules to be seriously enforced. The rules are published on the Ho-Chunk Nation website so that those utilizing the HCN Tribal Court system may be informed of the requisites for filing, In this case, the Appellant partially complied with a timely filing by filing the Plaintiffs (sic) Petition for Permission to Appeal by facsimile at 3:44 p.m. on April 25, 2013. However, the completed documents required were not filed until 5:15 p.m. on the 25th of April. Such filing is not within the deadlines set by the rules. In addition, a filing fee is required at the time of the filing of the appeal. To date, the Appellant has not filed a filing fee to initiate the appeal. For these reasons, the appeal is denied.
Egi Heshkekjet.